Citation Nr: 1422036	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1971 to March 1973, and from February 1974 to November 1974.  The Veteran died in April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

This matter was before the Board in February 2011 when it was remanded for additional development.  

In June 2012, the Board issued a decision that denied the appellant's claim of service connection for the cause of the Veteran's death.  She appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the Court vacated the June 2012 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion) by the parties.  In August 2013, the Board remanded the matter for additional development.  




FINDINGS OF FACT

1.  The Veteran died in April 2007, and the Veteran's death certificate lists his underlying cause of death as arteriosclerotic heart disease, with hepatitis C listed as a condition contributing to death, but not related to the underlying cause.    

2.  At the time of his death, the Veteran was service-connected for a lower back disability and radiculopathy of the bilateral lower extremities.  

3.  The Veteran did not serve in the Republic of Vietnam, and his heart disease did not develop during or until many years after service.  

4.  The Veteran's service treatment records reflect his treatment for hepatitis.  

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's hepatitis C, which is of service origin, was a contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1116, 1154(a), 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Board is granting in full the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  

As noted above, the Veteran died in April 2007.  His death certificate lists his underlying cause of death as arteriosclerotic heart disease, resulting in coronary insufficiency, resulting in myocardial failure, which in turn resulted in the Veteran's death; congestive heart failure and hepatitis C were listed as conditions contributing to the Veteran's death, but not related to the actual cause of death.  

The appellant contends that the Veteran's in-service hepatitis was a contributing factor in his death.  

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the veteran's death can be established by showing that a service-connected disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312.  

Service connection may be established for the cause of a veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see  38 U.S.C.A. § 1310.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Regulations pertaining to herbicide exposure provide that if a veteran served on active duty in Vietnam, during the Vietnam era, the Veteran is presumed to have been exposed to an herbicide agent (e.g., Agent Orange) unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

Service connection for ischemic heart disease will be presumptively established as due to exposure to an herbicide agent during service if the evidence establishes that the veteran served in the Republic of Vietnam during the Vietnam era, absent affirmative evidence to the contrary.  38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(a)(1)(B); 38 C.F.R. § 3.307(a)(6)(iii), (d).  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e).  

In this case, while the Veteran served during the Vietnam era, he did not have service in the Republic of Vietnam.  Accordingly, the provisions pertaining to presumptive herbicide exposure are not for application in the instant case.  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis related to a cardiac disorder.  They do include a March 1973 clinical record that provided a diagnosis of "[h]epatitis, viral, Hepatitis B Antigen negative."  A May 1973 clinical record included a diagnosis of hepatitis, probably viral in nature.  

On June 1973 VA examination, it was noted that the Veteran had a history of viral hepatitis, B antigen negative, successfully treated in the service with no recurrences.  

In a July 2009 VA medical opinion regarding whether the hepatitis in service was related to the hepatitis on the death certificate, the examiner noted that the Veteran had hepatitis in 1973, he was cured of it, and had no more problems with hepatitis.  The examiner further stated that the Veteran's death certificate listed hepatitis as "other significant conditions", and that there was no indication it had anything to do with his death.  The July 2009 VA opinion is inadequate as it did not make any distinction between the various forms of hepatitis, and incorrectly stated what the Veteran's death certificate showed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a physician's opinion based on an inaccurate factual premise has no probative value).  

Due to the confusing nature of the July 2009 VA medical opinion, the Board sought another opinion whether the Veteran's hepatitis C noted on his death certificate was related to his in-service hepatitis, and if so, whether the service-related hepatitis substantially and materially contributed to the cause of the Veteran's death.  

In a March 2011 VA medical opinion, it was indicated that while review of the claims file was performed, the death certificate could not be located, but that the prior VA medical opinion noted the cause of death transcribed from the death certificate.  It was noted that the Veteran's risk factors for hepatitis C included a history of IV drug use prior to service, alcohol abuse, and a right arm tattoo.  It was further stated that the records revealed the hepatitis resolved.  The examiner opined that since hepatitis C antibody testing was not available in 1973 (and that screening of blood for hepatitis C began between 1988 and 1992), it was at least as likely as not that the Veteran's illness in service was due to hepatitis C.  It was noted that the detection of anti-hepatitis C virus may persist after the viral ribonucleic acid (RNA) has disappeared and does not necessarily indicate active infection.  It was indicated that the estimated rate of spontaneous clearance of the hepatitis C virus after infection is 20 to 45 percent.  The examiner opined that hepatitis did not cause the Veteran's myocardial failure, nor did it substantially or materially contribute to the Veteran's death.  More likely than not, the Veteran did not have active hepatitis, but was anti-hepatitis C virus positive.  Hepatitis C was most likely placed on the death certificate as part of his clinical history, and not the actual cause of death.  

In the January 2013 Joint Motion, it was indicated that the Board's finding that the July 2009 VA physician's opinion was confusing, and the March 2011 VA physician's reliance on the July 2009 VA physician's findings as to the death certificate, suggests the March 2011 VA physician's opinion may be based on inaccurate facts.  

In a September 2013 VA medical opinion, it was opined that the hepatitis C noted on the Veteran's death certificate was at least as likely as not caused by or a result of the hepatitis illness he was treated for during service in 1973.  However, it was further opined that the Veteran's hepatitis C did not substantially and materially contribute to his death.  The examiner stated that there were no residuals or evidence of active infection following service.  The notation of "history of hepatitis C" noted throughout his claims file and on his death certificate were "historical" and due to the persistent anti-hepatitis C virus antibody which is a marker for a previous infection.  His liver function tests prior to his death were indicated to be completely normal, and there were no symptoms of active hepatitis.  

In April 2014, the appellant submitted a private medical opinion from Dr. G. Kane.  In the report, it was opined that the Veteran's hepatitis infection in service was at least as likely as not caused by the hepatitis C virus.  It was noted that in 1975 there was laboratory evidence of chronic hepatitis, as reflected in elevated liver enzymes (which are of record).  Moreover, there is no testing or laboratory result showing the Veteran cleared his hepatitis C viral infection.  Dr. G. Kane, citing medical literature, indicated that clinical symptoms are not a reliable test for hepatitis C infection because it is generally asymptomatic.  The Centers for Disease Control and Prevention have published guidelines for diagnosing chronic hepatitis C which provide that the presence of the anti-hepatitis C virus antibody is to be interpreted as presumptive hepatitis C virus infection until proven otherwise.  Dr. G. Kane further noted that the mere presence of hepatitis C is known to cause an increase in overall mortality from other causes, including a more than two-fold increase in death from cardiac causes, citing medical treatise evidence.  After addressing the various VA medical opinions of record, and noting their various inadequacies and inconsistency with medical science, Dr. G. Kane opined that it was more likely than not that at the time of his death, the Veteran had persistent hepatitis C infection, and that the infection was a factor contributing to his death.  It was explained that there was no testing that ever confirmed or suggested the Veteran cleared his hepatitis C infection.  The chronic infection damages the liver slowly, without causing overt symptoms and, even with advanced liver damage, without causing abnormal standard liver function tests.  

After a review of the evidence of record, and resolving any reasonable doubt in the appellant's favor, the Board finds that service connection for the cause of the Veteran's death is warranted.  Significantly, there are four opinions of record, the three VA medical opinions (in July 2009, March 2011, and September 2013), and the April 2014 private medical opinion.  As addressed above, the July 2009 and March 2011 VA medical opinions are inadequate for evaluation purposes, and are entitled to limited probative value.  Comparing the remaining September 2013 VA medical opinion and the April 2014 private medical opinion, the Board finds that the April 2014 medical opinion is more persuasive and entitled to greater probative value.  The April 2014 private medical opinion by Dr. G. Kane indicated that medical guidelines provide that the presence of the anti-hepatitis C virus antibody is to be interpreted as presumptive hepatitis C virus infection until proven otherwise.  In this case, there is no evidence that the Veteran's hepatitis infection cleared after service, and all of the opinions of record have opined that the hepatitis infection in service is related to the hepatitis C diagnosis provided on the Veteran's death certificate.  Moreover, the private medical opinion indicated that the lack of symptoms in the Veteran's case was consistent with the usual pattern of hepatitis C infection.  In addition, citing medical treatise evidence, the private medical opinion noted that the presence of hepatitis C causes a more than two-fold increase in death from cardiac causes, as happened in the Veteran's case.  As the April 2014 private medical opinion was provided by an expert competent to opine on the relationship between the Veteran's hepatitis C and his death and its relation to service, after a clear and detailed review of the evidence of record (including the other opinions of record), and with supporting rationale for all conclusions provided (including citing to medical literature and medical treatise evidence), resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for the cause of the Veteran's death have been met.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


